The CAP towards 2020: Meeting the food, natural resources and territorial challenges of the future (debate)
The next item is the report by Mr Dess, on behalf of the Committee on Agriculture and Rural Development, on the CAP towards 2020: meeting the food, natural resources and territorial challenges of the future.
Mr President, Commissioner, ladies and gentlemen, 50 years ago, in 1961, I began my training to be a farmer. Ever since then, I have been guided by the common European agricultural policy. It has become an important mainstay of the European unification process.
Since the beginning of the CAP there have been fundamental changes to its tasks. The first task was to increase food production in order for us to be less dependent on food imports. Sometime later, Europe was in the position of having to deal with food surpluses. With an ever-changing situation, there were also more and more reforms.
Today, we are debating the next reform, the new approach of the CAP after 2013. As rapporteur for the CAP reform towards 2020, I am pleased that we have achieved a cross-group compromise. Even if not all of the individual interests could be taken into account in a compromise, the report was adopted with a large majority in the Committee on Agriculture and Rural Development. The clear vote is an unambiguous signal to the Commission of the form that the Committee on Agriculture and Rural Development sees the CAP taking towards 2020. I am certain, Commissioner, that the new approach of the CAP after 2013 will also bear the stamp of the European Parliament. The Treaty of Lisbon gives us that possibility.
My thanks today go to my fellow Members for their involvement and support, and to the committee chair Mr De Castro, the coordinators and the shadow rapporteurs for their excellent cooperation and willingness to compromise. I would like to thank the staff of the committee secretariat, the political groups and in my own private office for their splendid cooperation.
Turning to the report now: food safety and the security of supply for half a billion people remain the main goals of the common agricultural policy, not only in the EU, but also worldwide. The CAP is intended to be sustainable and competitive, to supply consumers with safe, high-quality food and also to promote renewable forms of energy. The two-pillar structure of the CAP is to remain so as to create certainty of planning for our farmers for this next period.
The report clearly states - and here we support the Commissioner - that the agricultural budget should remain at the current level in the next financial period. I cannot understand President Barroso's statement that massive cuts are to be made in the second pillar. I believe that there will be cross-group opposition to this.
The simplification of the common agricultural policy remains an important task. That is a core demand of our compromise. We are also calling for a fair distribution among the Member States. That is also necessary in order to create a level playing field in terms of competition. We are seeking to move away from historical and individual references towards area-based premiums. The role of small farmers is to be recognised and, on the basis of subsidiarity, the Member States are to decide themselves how to support these small farmers. The importance of young farmers is mentioned. From my point of view, it was important to avoid introducing a new additional payment system that would lead to extra control and sanction systems for greening.
Overall, we have found a compromise that many Members will be able to support tomorrow so that we can send out a clear signal as regards the new approach of this agricultural policy. A large majority of the Group of the European People's Party (Christian Democrats) will support this report.
Mr President, Mr Dess, honourable Members, this report has come at a pivotal time, just as the Commission is drafting detailed legislative proposals that it plans to present to Parliament and the Council in October.
I would like to thank the rapporteur, Mr Dess, for his work over past weeks and months. I would also like to thank the members of the Committee on Agriculture and Rural Development for their hard work and the fruitful discussions that we have had since I began the task of preparing the reform of the common agricultural policy.
Many elements in the report are in line with the Commission's vision as set out in the communication on reforming the common agricultural policy, which was presented at the end of 2010 and was intended to spark debate.
I am thinking in particular of the question of food security, which is one of agriculture's underlying aims. I am also thinking of the importance of preserving the two pillars of the common agricultural policy, as Mr Dess has just said, whilst also recognising the need to make the policy greener and to focus more on integrating the sound management of natural resources. I am also referring to a fairer distribution of common agricultural policy money between European farmers and to the need for a budget that is able to address food and regional issues, but also the management of natural resources in the European Union.
I also note that you have included a proposal for higher ceilings for direct payments. At this stage, let me stress the considerable contribution that many large farms make to rural employment. Criteria such as employment will therefore be taken into account when we define the ceilings for agricultural income aid.
Adding a green component to the first pillar in conjunction with a stronger rural development policy is another key objective that will help to tackle climate change and environmental issues, but will also contribute to achieving the Europe 2020 strategy.
I am pleased to see that the report stresses the importance of closer links between direct payments and conservation of natural resources. I want to establish an effective, pan-European instrument that achieves the objective of simplifying the direct payment system. I am a strong advocate of decoupling direct payments, which has proved beneficial in helping farmers to adapt better to market conditions. However, I share the view expressed in your report, namely that we need to be practical and realistic. In certain situations, specific segments and sectors that are economically, ecologically and socially sensitive, I feel that optional coupled aid should also be available.
Direct payments will continue to play an important role in maintaining regional vitality. This is a particular challenge in areas with significant natural limitations. That is why the Commission communication stressed the value of providing income aid in addition to the second pillar payments made to areas with natural constraints, which will continue to be awarded.
We will examine the concerns expressed in your report, which suggests that this component should not be included under the first pillar. In the communication on the future of the common agricultural policy, I suggested creating a specific support scheme for small farmers, which would help them by minimising the administrative red tape associated with direct aid. Under the second pillar, small farmers could also receive significant support for restructuring or to allow them to contribute more at a territorial level, but also in economic terms, by becoming more profitable and more competitive.
Limiting direct payments to active farmers is another point on which your expectations and my vision of the future common agricultural policy coincide. Here again, we want to establish a European definition that can also allow for the specific conditions in Member States.
I have also paid close attention to your proposals on market measures. Strengthening management capacity and the negotiating power of producers and producer organisations, transparent pricing and other risk-management measures are all subjects that I am committed to examining in detail as part of the impact assessment. I intend to develop specific legislative proposals on these points.
I agree with your comments on improving and enhancing rural development measures. I also agree that we need measures that will allow us to respond more effectively to challenges associated with global warming, biodiversity and the sustainable management of natural resources.
The second pillar of the future common agricultural policy will have to address all these challenges and will also have to consider how technical knowledge can be used to build a future that combines competitiveness and environmental concerns. I can tell you that the entire Commission - the full College of Commissioners, including President Barroso - is in favour of a strong second pillar in the future common agricultural policy.
I was interested to read your proposals regarding young farmers. Rural development policy must provide a wide range of support measures that will meet their needs. I would also like to consider what could be done under the first pillar of the common agricultural policy for young farmers. In future, I would like Member States to be able to define thematic sub-programmes: packages of measures which specifically target young farmers and recognise that they are a priority group in the Member State. I am thinking of measures for setting up, vocational training, training services, investing in modernisation and restructuring farms.
As you emphasise in your report, our policy will need adequate funding if it is to address future challenges. We are currently waiting for the Commission communication on the next multiannual financial framework, which will be published by the end of June. We will build on that communication when we present our impact assessment and legislative proposals in the autumn, as I said.
Thank you once again for this report. I am happy to answer any questions. I hope that this will be a very productive discussion.
Mr President, Commissioner, today we are debating the common agricultural policy. A lot of people criticise the common agricultural policy, because they believe that it has caused environmental damage and has in the past and even today continues to put developing countries at risk on numerous counts, especially in terms of agriculture and development.
Those who levy this criticism are right, but those calling for a reduction in funding for the common agricultural policy are wrong. The common agricultural policy is not just a policy for agriculture; it is an instrument for redistributing resources from the towns of Europe to the countryside. It is the European citizens in the countryside who take care of our forests, rivers and lakes and who give us food, clean air and water.
We need to provide incentives for them to make changes where changes are needed. However, if we want to apply serious policy, we should increase funding for our agricultural policy, for a fairer, more effective and more viable common agricultural policy.
rapporteur for the opinion of the Committee on the Environment, Public Health and Food Safety. - (DE) Mr President, Commissioner, ladies and gentlemen, if we were to ask European citizens what they expect from European politics they would answer quality of life, using terms like health and environment. With this common agricultural policy, we are facing precisely this task of fulfilling these expectations of European citizens in us as politicians, but also in politics in general.
The contribution from the Committee on the Environment, Public Health and Food Safety is an important one in this context, because we want the same things European citizens do. We want wholesome food produced in a diverse system, and by diverse I do mean biological diversity, but also diversity in terms of production.
We must enable the preservation of the environment in which we live. We need to take care of our water bodies, the air and the soil. We need to ensure that the rural habitat continues to be developed and does not become the poorhouse of Europe. We need to pursue an agricultural policy that involves the development of all regions. We need money for this and we need the money to be properly and fairly distributed.
Mr President, my apologies! Please start timing. I wish to present a number of comments from the opinion of the Committee on Regional Development. It is a shame that they were not fully incorporated into the report of the Committee on Agriculture. They are as follows. Food security at EU and global level and globalisation necessitate a new and strong common agricultural policy, which will firstly improve our competitiveness on the international market, secondly ensure a fair income for farmers, thirdly ensure that consumers can buy high-quality products at fair prices, fourthly ensure the sustainable development of rural areas and fifthly help to improve the state of the environment.
In order to accomplish these tasks, objective, transparent and simplified criteria need to be established, which guarantee equal support for farmers in all Member States under the direct payments system. It is time to move away from the use of historical payments. The CAP should incorporate measures for regulation of and intervention in the agricultural market, and a risk management mechanism. Finally, the CAP should pay more attention to small, family-owned agricultural holdings, given the need for diversification to...
(The President cut off the speaker)
Mr President, Commissioner, ladies and gentlemen, let me begin by congratulating our rapporteur, Mr Dess, the shadow rapporteurs and other contributors on the work that they have done to draft this text. In my opinion, it is both balanced and ambitious. We will be voting on the report tomorrow.
Almost six months after Mr Lyon drafted his report setting out the European Parliament's views on the common agricultural policy (CAP) post-2013, the European Commission decided to draw on the report by including many of its ideas in the communication issued on 18 November 2010. The new report, which was adopted almost unanimously by the Committee on Agriculture and Rural Development, affirms the new direction that we would like the common agricultural policy to take in the coming years. Our farmers are not there to produce mere commodities, or wares to sell. They are there, above all, to produce food for Europe's 500 million citizens, but also to help to feed the rest of the world. Stating it in these terms is not just semantics: it is a philosophical choice that we are making.
Mr Dess's report endorses a positive approach to agriculture's environmental and ecological contribution and therefore appeals for a reduction of the often onerous administrative procedures generated by European and national legislation. By arguing in favour of graduated direct payments and a review of the regulatory instruments, the report also provides a new perspective on social perception of the CAP and of global trade.
As we speak, the G20 in Paris is beginning discussions on regulating the global commodities markets, with particular reference to agricultural commodities. Parliament's approach, then, has not been defined in a vacuum, where we are cut off from the world. Rather, it is part of the wider deliberations on how to come up with a global response to a global challenge.
As with Mr Lyon's report one year ago and Mr Garriga Polledo's report on the financial perspectives last month, tomorrow we will be voting in favour of maintaining the agricultural budget for the 2014-2020 programming period. I am sure that it will be a close-run thing, but we do need to take a stand and to make choices, because we will not have the money to do everything ...
(The President cut off the speaker)
Mr President, Commissioner, Mr Dess, Mr Dantin was cut off, but he was going to explain that the global food challenge is important, and it is important. As has already been said, this report, together with previous reports and the Commission's communication, seeks to demonstrate that Europe's aim is to have a common agricultural policy that guarantees food security in Europe and contributes to global food security. That entails political commitments on market regulation, which is what is under discussion today. We too will have to push for this in our debates at EU level. At a time when there are plans to eliminate Europe's food security programme, we need to remember that food security is still a matter of solidarity and is still extremely topical in Europe: almost 30 million Europeans are currently suffering from malnutrition. Let us not lose sight of that fact.
Essentially, this report sets out the broad thrust: the greening of agricultural policy. Of course farming needs to take a positive approach to environmental issues. In particular, it needs to focus on the European element and ensure that it is factored in by incorporating environmental issues into the first pillar.
Another important point is that this compromise is the result of lengthy negotiations, in which I have always been involved, on the question of graduated support. At long last, support will be allocated in accordance with two criteria: employment - I believe that agricultural policy needs to allow for the notion of providing employment - and, of course, the production of public goods. This approach is better than continuing the debate on aid ceilings and never coming up with any solutions. I am making the point this afternoon because it is my honest opinion.
Let me conclude by saying that this report and Parliament's commitment are pointless unless the agriculture budget remains at its current level. That is my response to the comments made by the Commissioner and the President of the Commission on the second pillar. We cannot accept a budget cut.
on behalf of the ALDE Group. - Mr President, I think the world-renowned Scottish poet Rabbie Burns might have described this report as a bit of a 'cow'rin, tim'rous beastie' in its original form. Thankfully, through the good work that Albert Dess and all the other shadow rapporteurs have put in over the last months of negotiations, we now have a report that has some real substance and one that has many areas that we can support.
I believe, however, that it falls short in one important area, in that it fails to answer the fundamental question asked by our taxpayers and our consumers who pay for the common agricultural policy: what are the direct decoupled payments for? That is a fundamental question that we all need to face up to. There is no longer any linkage with food production because they are decoupled. There is a link to public goods through cross-compliance, but I do not think this fundamentally answers that question. I believe that the report should perhaps have gone a little further in responding to that question by backing the idea of a more targeted direct payment, containing a major incentive to develop a more sustainable and competitive model of agriculture, and giving the possibility of a targeting of payments at LFA areas - the so-called greening of the direct payments, which I believe the Commissioner is very much favour of.
If we move down that road, I believe it gives us the ability to respond to that question and explain to the public exactly what direct payments are for. It also negates the call for caps and ceilings to be put on aids because, if there are public goods attached to the direct payments across all the direct payments, then the bigger the farmer, the more public goods that farmer will deliver. So there is no need to cap them. I believe that the report hints at that direction and I welcome the move towards that type of model. I hope we can improve the report tomorrow. If we do so, our group will certainly be happy to support it.
on behalf of the ECR Group. - Mr President, can I also take the opportunity to congratulate the rapporteur. He certainly proved during the time that negotiations were going on that he had a very big back indeed, because there were a lot of people throwing knives at him during that period. So he proved to be very resilient in his task, and he got there.
The first thing I want to do is to welcome the fact that it is going to be a Pillar Two structure, because I think that is what we are all agreed on.
I listened to the talk about greening. When you speak about greening it means different things to different people in different countries, including how it is applied. We have got to get our heads around this somehow. It is not a simple throw-away line that you can use in some way or other, because it is going to have a tremendous effect down the line.
Mr Le Foll is right. If the money is not there at the end of the day, there is little we can do in many of these areas. We have got to be responsible, and we have got to be responsible as a Parliament as we move towards the legal text that the Commissioner will bring forward in the late autumn of this year. That is going to be a tremendous challenge for us in this Parliament. For the first time we are going to have a responsibility, a say, and be part of the final decision-making process.
So from that point of view, I am opposed to the present text when it talks about capping. I will be supporting the amendments that have been put forward to reduce the degree. This is something that we have got to talk about more but, as I said, it will all be no good if the budget is not there.
We have got to look at how we spend the money. Are we spending our money as wisely as we can? Is there not too much of it going on administration? Is there not too much going on bureaucracy and red tape? And is not enough being given towards food security? Again like greening, people talk about food security as a throw-away line.
What are we doing to achieve food security? We could be facing a crisis in the next nine or ten years. There are fewer farmers, fewer people working; this is where I think we have to concentrate in the future.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, in our opinion, the report takes us clearly in the right direction. European agricultural policy needs to be fairer, and it needs to be fairer to the environment. I believe that we have achieved these objectives with the report. At the end of the day, European agricultural policy must meet our objectives on climate and diversity. This, too, is incorporated into the report. European agricultural policy needs to deliver environmental services. Then taxpayers will be prepared to pay for it. We need a fair distribution between farms, but also between the Member States, and we need to practise a fair trade policy towards less developed countries. This, too, is in the report.
Working through nearly 1 300 amendments has been a laborious process, but in the long term we have achieved our aim of reaching a major common compromise with clearly defined objectives. Parliament has proved itself capable of making such policy. Many points could have been worded more clearly in our view, such as the terms for payments under the first pillar - crop rotation, protection of meadow land - but fine, it is now down to the Commission to flesh out the final arrangements.
It is also important that degressivity is included. Large farms need to deliver more when it comes to jobs and the environment. This was supported by a large majority in committee. It is also important that the role of farmers in trade is enhanced, and it is also important that the matter of the protein deficit is addressed. In the long term we cannot afford to import from other countries protein crops equivalent to 30 million hectares of feed area. It is high time that we made a start on this.
We are all agreed that a strong second pillar is important. Rural development, environmental measures and measures for less-favoured regions - there must be a clear emphasis on these. If Mr Barroso wishes to axe this point he will face huge opposition from Parliament. It is precisely here that the opportunities for rural development lie, and we cannot turn our backs on the less-favoured regions.
Mr President, Commissioner, the report presented today outlines a new direction for the common agricultural policy. It includes graduated public funding that reflects employment and environmental considerations, the fact that agriculture produces public goods and the concept of active farmers. However, we have seen too many good intentions that have never improved life for working farmers. Let us bear in mind the scenes being acted out right now in our rural areas. Although the idea of a safety net is attractive, it is not enough. We need to return to public intervention mechanisms in order to guarantee basic prices for small and medium-sized farmers.
Bringing together economic, social and ecological efficiencies will also put an end to the ultra-liberal free trade model that is currently destroying family farms. The European Union needs to strive for radical changes in the World Trade Organisation and to work more closely with the Food and Agriculture Organisation (FAO) so as to return to cooperation systems that include variable customs duties at the border.
We also need far more research funding in Europe. Lastly, we need to ensure that the budget for the policy is maintained ... (The speaker concluded off-microphone)
Mr President, we could not hear the English interpretation of the previous speech. I was very interested in it and, if it is not too much of a burden on the speaker, and if you can do something so we can hear it in English, I would very much appreciate it.
Did anyone else not hear the English interpretation? Perhaps it is just a local problem in the back rows. We are looking into the matter.
Apparently it was a channel mix-up. We are working on the problem. Please bear with us, but I am sure the speech can be read afterwards on the web. We have web streaming and I am sure the interpretation will be there.
Mr President, Commissioner, ladies and gentlemen, first of all I must thank and congratulate Mr Dess on the hard work he has put in, together with all the shadow rapporteurs.
We are particularly pleased that there are references in this report to less-favoured areas - mountainous areas are specially close to our hearts. We are particularly pleased that there is support for small farms, which are fundamental because they are of great importance both for protecting the land and for the quality of the products produced on them. We are also particularly pleased that there are substantial references to young farmers, who to some extent represent the future of agriculture.
We should all be aware, however, that a major battle must now be fought over the budget, which is why we are appealing to you, Commissioner, as you know it better than I or anyone else here does. We cannot allow the common agricultural policy (CAP) to have its budget cut, because that would mean that agriculture is probably worth less in Europe. Clearly, if agriculture is worth less in Europe, then agricultural products and hence all our food is also worth less. That is not what we think, of course.
Lastly, Commissioner, I would like to mention the issue of imports. As you know, imports do not of course come into the CAP, but they make up another essential piece of the jigsaw that should go alongside the CAP, because if we import cheap, poor-quality products our agriculture is bound to collapse.
Mr President, I would like to thank Mr Dess for a comprehensive report.
Like other speakers, I would like to emphasise the importance of an adequate budget for the new CAP. I believe that it is hugely important to base our budget on the arguments around food security.
It is estimated that, by 2050, we will need a 70% increase in global agricultural production. I would argue that the new CAP should aid this and keep that production within Europe. We should not be doing anything to hamper the food production base that we already have.
I welcome the clear support for the two-pillar structure and I also welcome today's affirmation from the Commissioner of his support for that as well. However, I would have to add that I do not want to see the support for greening in Pillar One imposing further burdens and costs on our farmers. For that reason I would like to see flexibility at national and regional level, given the wide diversity of farm structures and land bases across the EU.
(IT) Mr President, Commissioner, ladies and gentlemen, the hard work done by the rapporteur, Mr Dess, and the shadow rapporteurs - and I congratulate them all, of course - is today entering its final stage.
A new common agricultural policy (CAP) means a lot to Europe for the future of its agriculture and the survival of vast rural areas. The new CAP must enable people to enjoy an adequate supply of quality food, as well as being able to sustain the production of non-marketable public assets. To achieve the goals indicated, there is a need for further, more effective and especially simpler instruments for farmers, together with easier access to funding and less red tape.
We also need market instruments to combat effectively the unfortunately recurrent crises, and also instruments to prevent and insure against the risks inherent to agriculture. We need a CAP for young people, to whom we can entrust the agriculture of the future. We have decided to promote protection of biodiversity and of the countless regional and production specificities of the European Union through a rural development policy that will enhance all the natural and human potential of rural areas. At the same time we must seek to make farming businesses competitive. That is why I would like to impress on the Commission the need to include technology transfer measures in rural development.
As approved in the Committee on Agriculture and Rural Development, I confirm the importance of supporting the introduction of ceilings for direct payments awarded to large economic players. I think the introduction of a system of degressivity of aid as the size of a holding increases above a certain threshold is necessary to avoid overcompensating larger holdings that already enjoy major economies of scale.
I cannot avoid underlining the need for adequate financing for the CAP. This House cannot accept a rural development funding cut.
(PT) Madam President, with this reform we in the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament want to make the common agricultural policy (CAP) fairer, more equitable and more suited to the times in which we live, when the issues of the legitimacy of aid in relation to society and of food safety and food security in the broadest sense are more relevant than ever.
We have succeeded in seeing our main concerns included in this report. They include the need to maintain an adequately funded common agricultural policy for the Union. I must stress that we shall not agree to the withdrawal of any financial resources in order to guarantee the enforcement of the CAP. We want a fairer distribution of aid both among Member States and among farmers, through the introduction of a new system not linked to production but based on environmental and social criteria; that is to say, one that promotes employment. We must also orient the CAP towards real farmers and create a specific mechanism for small farmers.
I am sure that with Parliament's strengthened role under the Treaty of Lisbon we will be able to translate these goals, which for now are merely theoretical, into concrete actions.
(SV) Madam President, I would like to thank Mr Dess for his excellent work. I would like to talk about one aspect of agricultural policy. That is the enormous challenges that humanity and the whole world are facing. These include the climate, biodiversity and the eutrophication of waterways. There are all sorts of examples I could give here. In this context, I think that we need to realise that it is farmers who manage our environment and the prerequisites for our lives and our futures on a day-to-day basis. It is in agriculture and forestry that we have the best tools and it is for the use of these environmental tools that farmers should be paid, and they should be paid well for this. I would therefore like us in future to change our thinking somewhat and move away from income subsidies, which are difficult to account for, and ensure that we pay for the job that farmers do. In other words, we should stop paying subsidies and start paying for the services provided. The most important task for agriculture is, of course, to produce food - sufficient, good-quality food - but my view is that food should be paid for on the market. Environmental services cannot be paid for there.
(PL) Madam President, in many respects the Dess report is very good, but in one respect it is quite the opposite, since it rejects the idea of a fair equalisation of direct payments. The bizarre and absurd principle whereby more assistance is given to those who are richer and less to those who are poorer is to continue to hold sway in the agricultural sector. The farmers in the new Member States, and not only the farmers, are extremely worried and alarmed by these developments. The agricultural sector is in decline, particularly in the new Member States. I would ask you to look at how much land is lying fallow in Poland, Lithuania and Slovakia.
I would call on my fellow Members from the old Member States to end this discrimination. Let us finally equalise direct payments fairly, and let us not create a two-speed Europe. I should like to address the French Members of the House in particular to remind them of the slogan of 'liberty, equality, fraternity' which adorned the banners of the French revolution. We have liberty, but we do not have equality, and without equality there can be no fraternity. Let us demand equality.
(FR) Madam President, Commissioner, ladies and gentlemen, I do agree that, as well as liberty and fraternity, there should be equality for farmers and the new Member States in Eastern Europe. Yes, I agree with you.
I think that this report marks a huge step forward. It was not easy at the outset: the situation was fairly confrontational. However, the important thing is that we reached a consensus. This consensus has allowed us to maintain the broader vision, and I believe that therein lies the European Parliament's great strength. We have succeeded, despite the difficulties, and I would therefore like to thank the rapporteur, Mr Dess, and all the Members. The first phase is complete.
In this document, we have reiterated the need for equality, justice and fairness for producers and regions. I think that is important. We have clearly stated and confirmed that we want to safeguard and develop small farms, that we want small farms to be taken into account because they are essential to quality and regional biodiversity. In my opinion, this was another fundamental point. The idea of making agriculture more scientific, of moving away from productivist industrial farms, is now enshrined in the texts. We now need to make it a reality: only then will farming become a viable option for future generations. This is not a question of ideology.
Lastly, at present, we are worried about the real budgetary threats. We need to come up with unequivocal responses. What we want now is to move into the second phase, which is obviously the legislative debate. Why? Because we need more than texts and lofty intentions: it is in debating legislative proposals that we will really see where we are going. That is essentially what we are waiting for.
Let me close, however, by expressing my fury at Germany's attitude. It has forced us to cut food aid to Europe's poorest citizens to one-fifth of the original amount. That aid was part of the common agricultural policy budget. I want to find another way of helping our poorest citizens: the 80 million Europeans who do not have enough to eat.
(LV) Madam President, a great job has been done, but the completed report is couched in very general terms. The report clearly outlines a new direction - agricultural greening. This could be a form of lifebelt for non-productive farmers, who could avoid having to engage in agricultural production and yet receive area payments. In my view, we should, when applying this report in practice, bear in mind what is missing. The protein problem is missing, the issue of the quality of imported food has not been incorporated, there is no mention of the problem of genetically modified crops, and land degradation issues have been insufficiently addressed. There is still no clear definition of such terms as 'active farmer', 'new farmer', 'fair area payments', and 'family farms'. Unfortunately, a great many farmers will find no answers to their problems and their questions in this report. In the future we must improve it.
Madam President, whilst the term 'greening' of Pillar One may appeal to armchair farmers, it will pose major problems to heavy-land farmers who could well abandon land rather than attempt to plant it in the spring. Had this policy been enforced this year, it would have resulted in total crop failures. Proper inspection and enforcement of greening measures will also be impossible.
To be effective, the capping of single farm payments will need to be severe. This will immediately motivate farmers to formally split their businesses with their spouses so that the full payment is retained on both divisions. Added to that, I am informed that the savings made from capping will accrue to the EU and not the Member State that actually generated the savings.
Cultivation of GM crops should be the decision of individual Member States. The suggestion that no single farm payment can be received by farmers who cultivate these crops is utterly nonsensical. The world is short of food. We should be encouraging the uptake of new farming technology and not vilifying it. I hope the last three winters will have convinced all of you that there is no threat to us from global warming.
(HU) Madam President, ladies and gentlemen, how different the opinion of the increasingly outraged European citizens would be about the European Union if they found that their tax contributions were spent exclusively as public money on public interest and for the public good, proportionate to the public good produced. The Dess report takes this direction in connection with the agricultural assistance provided by the European Union. Tomorrow we will bear immense responsibility in deciding whether to adopt the ceiling, the maximum that was determined by the Dess report as a result of the hard work of those who submitted motions for amendment, for hectare-based and area-based assistance. I would like to ask you to follow the sense of justice of your voters and adopt this ceiling. Let there be a cap on public money that the green and red barons and other urban businessmen receive from the European taxpayers!
(ES) Madam President, ladies and gentlemen, though today's debate focuses on this important report on the reform of the common agricultural policy, I should like to comment on a side issue that affects us and could affect the viability of the postulates we are defending in Parliament in connection with the reform of the future of the CAP.
Next week, the European Commission will present its proposal on the financial prospects for the post-2014 period, in which, if my information proves correct, the Community executive is decidedly intent on proposing cuts to the EU agricultural budget.
It must therefore be borne in mind that the European Commission will not take on board the opinion that we will adopt tomorrow, in which we specifically request the expenditure of the common agricultural policy to be maintained.
I fail to see how, with a reduced budget, we will be able to rise to all the challenges described in that document; how common agricultural policy subsidies will be made greener, a process we want to ensure will not require an additional effort on the part of agricultural and livestock farmers; how we will be able to achieve this.
I fail to see how, with a diminished CAP, we will be able to respond - just to give another example - to price volatility, and establish a budget line, as is our intention, that will rise to the crisis we have come to know so well.
The CAP should not be measured merely in terms of expenditure because, in addition to the goods and services it provides, I believe it should be made clear - today of all days - that EUR 1 invested in agriculture generates EUR 10 of wealth in the agri-food sector. This should be very much taken into account when it comes to setting the next budgetary framework.
Furthermore, it should not be forgotten that negotiations with third countries and with the World Trade Organisation pose a serious threat to the future of agricultural and livestock production in the European Union.
(IT) Madam President, Commissioner, ladies and gentlemen, the Dess report marks the beginning of a new phase in the common agricultural policy (CAP) reform process. It is the result of several months' hard work by the Committee on Agriculture and Rural Development, for which I would like to thank Mr Dess and all the shadow rapporteurs and parliamentary groups.
Today this House can give a clear opinion on the future of the common agricultural policy: it must be a robust, simple, flexible and greener CAP that takes young people and employment into account. That, Commissioner, is why we are worried by the news in the press today about budget cuts, especially in the second pillar. That would be incompatible with both the Dess report and the report on the European Union's financial perspective by Mr Garriga Polledo, which we adopted in plenary in recent weeks. The latter report introduced the important principle for the CAP of maintaining the current level of funding in the next financial programming period.
Therefore, Commissioner, we would like some clarification about the news that has been circulated, and we would like to know whether as far as you are concerned there are different guidelines from what we have been told up to now.
(DE) Madam President, Commissioner, ladies and gentlemen, I would like to thank the rapporteur for his persistent and positive work.
Where the future of agricultural policy after 2013 is concerned, we have to decide the direction in which we want to go. Do we want an agricultural sector that faces up to the challenges by acting in an innovative, modern, courageous, self-aware, responsible and independent way in the market? Or do we want an agricultural sector that continues to be drip-fed by Europe and which needs its hand to be held and encouraging words from Mummy with each step it takes into the future? That is the course we are currently setting. To cope with the challenges of the future we need to promote modern technologies in the agricultural sector instead of having endless debates on ideologies. If farms are to be enabled to plan with certainty then we cannot keep changing course every couple of years. It is too much of a strain on our farmers' finances. Everyone here must surely be aware that each political change of direction results in new laws and directives, which in turn demand investment by farms without at the same time increasing their incomes.
We should not care whether a farm is large or small; instead we should be concerned with whether it is run in an economically sound manner. We should not care whether it produces conventionally or organically, so long as it handles resources responsibly. We should also not care how many animals are kept, so long as those animals are treated well. The important thing for us must be that we have sufficient good quality food in the future at affordable prices in Europe. After all, Europe is not alone in the world.
(CS) Madam President, the day is finally approaching when a unified agricultural policy will apply in the old and new Member States, ending 10 years of discrimination against farmers from the new Member States. I very much welcome this development. I hope that no new discriminatory conditions will be imposed on farmers in the new programming period. Unfortunately, I have to say that the Dess report contains such a proposal. I am thinking primarily of support for the so-called capping of direct payments for larger agricultural undertakings. I regard such a course of action as discriminatory against Member States such as the Czech Republic, which, for historical reasons, have larger farms than elsewhere in the European Union.
I therefore reject the idea of capping direct payments, since this is a move which will reduce the efficiency of agriculture throughout the European Union. The primary aim of agriculture has always been to produce food. Nowadays, however, a number of politicians, above all those from the Group of the Greens/European Free Alliance and from the ranks of the left, want to turn farmers into biofuel manufacturers and anti-global warming warriors. I cannot support such developments.
Madam President, I would echo group colleagues and other colleagues in adding my own congratulations to our rapporteur. This has not been an easy job for him - or indeed any of us - and the report before us has been much improved through joint working and has much to admire within it.
I particularly like the idea of the continuation of direct payments and the explicit removal of the historical reference values in paragraph 15 and the fairer distribution between Member States, and within Member States in the regions and nations within them, in paragraph 16.
Coming from Scotland, I am particularly glad to see a strong statement in favour of less favoured areas in paragraph 82. I know that farmers in Scotland - and everywhere else too - will be glad to see paragraph 44, which contains an explicit statement that cross-compliance should be risk-based and proportional. Commissioner, perhaps you could mention that paragraph in particular to some of your auditor colleagues.
While there is much to admire in this report, let us be honest with ourselves and with our voters. Unless we have paragraph 1, all of this is pointless - and paragraph 1, where we call for a strong and sustainable CAP with a budget commensurate with the ambitious objectives, will be pointless too. Like other colleagues, I wish to express my own concern, not least at today's rumours that President Barroso is looking to make swingeing cuts to the budget and Pillar Two in particular.
Commissioner, you are going to need all the allies you can get in these discussions within the Commission and with the Member States. We must have a CAP that is properly funded and properly ambitious for our farmers and our citizens. European agriculture has a great story to tell. Now is not the time to fall out over minutiae.
(GA) Madam President, I welcome Mr Dess's report on reform of the common agricultural policy (CAP), and I thank him for his work.
This week's vote will reflect what the European Parliament expects to see in the legislative proposals for the CAP. The budget vote, which is upcoming, is also extremely important for ensuring appropriate future funding for agriculture.
We need to see a strong and sustainable CAP - based on two pillars - which will keep farmers on the land, ensure environmental protection, promote the rural economy and provide fairness and transparency for all those who work in the food chain.
Greening events dealing with the environment in Pillar 1 must be clear, properly designed and easy to measure, and funding for Pillar 2 must be strong and fair.
(IT) Madam President, ladies and gentlemen, of all Europe's policies, the common agricultural policy is the one that has had to be updated the most over the years in order to cope with constant changes occurring on the economic front, including at international level.
It has always been updated with two main goals in mind: guaranteeing an income for European farmers and dealing with an ever-decreasing EU budget, while not forgetting a whole host of other objectives linked to quality of production, of the environment, of biodiversity and of water resources.
The CAP reform on which we will vote tomorrow is vital if we are to continue to support the income of our farmers, as my colleagues have already mentioned. The aim, then, is not to reduce direct subsidies but to find a balance between such subsidies and rural development, so that the system is rendered simpler and fairer, without the rules of competition being called into question.
As regards the objectives of the CAP in the context of the Europe 2020 strategy, the CAP can contribute to the growth of a sustainable economy by responding well to new challenges and taking account of the diversity and richness of agriculture and the specific characteristics of the 27 Member States.
(EL) Madam President, we obviously need a strong CAP. The agricultural sector provides clear added value to the European economy. It plays a multifunctional role, by contributing to the production of public goods for the benefit of society as a whole. The CAP budget must, at the very least, stay at current levels and similar resources and objectives must be safeguarded for the new CAP.
The distribution of CAP resources between farmers in the European Union, which is at the top of the public dialogue agenda, requires care. The idea of a flat rate throughout the European Union is broadly opposed. In my opinion, we need objective criteria that take due account of the peculiarities of the agricultural sector in the individual EU Member States. The proposals to cap direct payments, pay special aid to small-scale farmers and only to pay aid to active farmers are a good idea.
Agro-environmental measures should be easy to apply, should be flanked by adequate counterbalances and should not create any additional administrative burden. With widespread instability on agricultural markets, climate risks and a food crisis, we need to activate effective instruments. The current market measures need to be reinforced. We also need a permanent crisis management fund. The proposal for a new farm income stabilisation instrument is a good idea. Finally, I would highlight the need for effective measures for the benefit of young farmers.
My thanks to the rapporteur, Mr Albert Dess, for a difficult and complicated job well done. Commissioner, any weakening of the CAP will come up against political opposition from the European Parliament. I think that this is the cross-party message of this House and serious account needs to be taken of it.
(DE) Madam President, ladies and gentlemen, I would like to thank the rapporteur and I am pleased that the report bears unmistakably socialist, social democratic hallmarks. We want a sustainable, ecological and social agricultural policy. We want greening and we want it in the first pillar. Cross-compliance and the agro-environmental measures of the system to date are not enough to achieve support for the whole of society, but that is precisely what we need.
Our primary objective must be to ensure high-quality and sustainable food production in Europe and for our rural areas to be active and vital. We absolutely have to stop the increasing land abandonment, because we need people. People to look after the agricultural sector, as well as the areas upstream and downstream. The rumours emanating from the Commission concerning plans for massive cuts in rural development in the next multiannual financial framework are not acceptable.
We must continue to work for a strong second pillar in the common agricultural policy (CAP), for rural areas and for Europe. I would like to issue a general warning to anyone intending to cut agricultural funding. If this is done, there will be no reform. Everything will then stay the same as it is. That will be quite inexplicable to the citizens of Europe.
Madam President, Parliament's demand to maintain, if not increase, the agricultural budget is in my view highly optimistic. These are tough times and budgets are not limitless. In my view, these proposals will need a reality check when the overall EU budget is determined some time next year.
We have to get back to the real priorities of the common agricultural policy. Food security, food safety, biodiversity, climate change, new technologies and creating a viable, competitive market-led industry have to be the focus.
In my view, the Commission's proposals have lost the direction which we had from the previous two reports. They lack focus and they are too complicated. I am happy to say that, in his proposals, Albert Dess has set out a very sensible framework in which we can develop future reform.
(DE) Madam President, the report by Mr Dess is about giving consideration to protection of the environment and the climate in agriculture, as well as increasing the competitiveness of agriculture. We have negotiated good compromises on these points. I feel that we should speak out in favour of well thought through upper ceilings for farms, particularly when the recipients are multinational groups which sometimes receive sums that simply cannot be justified.
The Group of the European People's Party (Christian Democrats) is firmly on the side of farmers when it comes to removing bureaucracy. The complete reorganisation of the systems and the associated introduction of additional checks, as called for by others, would make no sense whatsoever. We need to be quite clear about one thing: if consumers expect European agriculture to move further towards greening and sustainability, then the measures concerned have to be given the necessary financial resources.
I am firmly opposed to cuts in the EU agricultural budget in the forthcoming budget period. As regards the press reports stating that Mr Barroso, the President of the Commission, wants to take an axe to rural development, I would state quite clearly that if the Commission cuts the programmes for rural development then it will be cutting off the lifeblood of rural areas. Well-functioning farming structures would be dramatically affected by cuts in the second pillar. Mr Barroso would be well advised to heed what this House is saying.
The common agricultural policy is and remains a key area of Community policy and of the EU budget. We cannot impose additional constraints on our farms, which are facing increasing global competition, and at the same time reduce their support. On the contrary, investment subsidies under the second pillar will promote a keenness and a willingness for innovation. That will benefit everyone in rural areas. We must particularly implement measures in respect of young farmers, in order to secure the future of agriculture. Our future agricultural policy will decide whether or not Europe is self-sufficient in the future.
(ES) Madam President, this afternoon's debate clearly reveals that this House supports and is indeed set on achieving a strong common agricultural policy that can rise to the challenges of food safety, environmental sustainability and employment in rural areas. If this is to be attained, we cannot allow - as, hopefully, will be upheld by this House - any cuts to the current CAP budget. We need to have sufficient funding to respond to these challenges.
We have to be in a position that allows us to safeguard farmers' incomes, and to put market mechanisms into place in order to prevent and avert price volatility such as we are currently seeing.
Furthermore, I should not like to forget the events of the last few weeks in the fruit and vegetable sector, which are proof that the new CAP must also provide crisis-response instruments for all the sectors concerned, instruments that are efficient, expeditious and adapted to the needs of each individual sector.
Madam President, thank you to Mr Dess for a very interesting and informative report. Inevitably, on an issue of this complexity, there are bits you agree with and bits you do not.
With 42% of our European expenditure going on the CAP, it is vital that we provide complete accountability to our citizens. Most people, in the face of rising food prices - sharply rising food prices - and dire warnings about lack of supply, will be expecting to see a CAP which focuses clearly on increasing productivity and efficiency.
Yes, we have to take care of the environment - I am a member of the Committee on the Environment, Public Health and Food Safety and we know that - but we are in real danger here of creating a report with a rhetoric moving into things like 'greening Pillar One'; we are talking about moving away from the real focus, which is efficiency. On that basis, I do not support the capping of payments to large farms. This move will be institutionalising inefficiency and there is no justification for it.
(DE) Madam President, Commissioner, ladies and gentlemen, first of all, as you have all done already, we must warmly thank our rapporteur for the commitment he has put into this report and also for his stamina in achieving these compromises. I am sure it was not easy, but we have achieved good compromises.
We stand for competitive and sustainable agriculture in Europe. That means that our farmers produce food of the highest quality. However, we are also producing a cultural landscape that can be seen, that provides recreational spaces for you all, for all of us, for our society, that provides jobs not just in agriculture but also in tourism and in many other areas. That is a service that agriculture provides for society, but this is respected far too little by society - and sometimes also by us. It is an extensive service, and such an extensive service does not deserve to have the agricultural budget cut if it is at all possible.
Commissioner, we support you in your approach of bringing more ecology and more greening into the first pillar. However, this must not result in those countries and those farmers which already have very ambitious environmental programmes in the second pillar being discriminated against by this new approach. A solution needs to be found here that is fair to both sides.
Environmental programmes are expensive. When I read in the newspapers - as has been mentioned already by many Members - that cuts are to be made in the second pillar, I reject it vehemently. We need a strong first pillar. We also need - and have spoken out in favour of this - a strong second pillar. We will support you, Commissioner, in these efforts.
(HU) Madam President, Commissioner, Parliament, the Commission and the Council all agree in that the budget of the CAP should be appropriate and should be maintained at least at the current level. It is important to keep the two-pillar structure, to maintain direct payments and especially the strong rural development policy, and to improve competitiveness and strengthen environmental awareness. Innovation, research and development are of key importance as well. Environmental public goods and technologies that reduce the effects of climate change and enhance biodiversity and water management should be the focus of rural development. Further financial assistance is needed in the future as well to help new Member States close the gap and ensure that they can access rural development aid with better co-financing conditions post-2013, as well. It is important to provide equal competitive conditions and equal opportunities for the new Member States from 2014. And finally, it is important not to play off large farms and small-sized producers against each other.
(FR) Madam President, let us admit that it looked like we were heading for disaster with 1 267 amendments. The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament has therefore chosen to table as few amendments as possible. We are proud to stand strong and united with our shadow rapporteur, Mr Le Foll. We are also pleased to have worked together with other groups and the rapporteur to produce an ambitious compromise.
In my view, it is vital that aid should be allocated primarily to active farmers, rather than to landowners. This will foster food security, but also agriculture which is more sustainable and environmentally friendly and which ensures better management of resources and contributes to combating climate change.
In addition, we are delighted to see that the greening component will be a compulsory part of the first pillar, while direct payments will be shared out more evenly between individual Member States and different agricultural sectors.
In a historic first, we have created a degressive support system based on criteria linked to employment and environmental considerations. As for young farmers, support measures and incentives have been introduced to help and encourage them to set up farms. Essentially, we have all the ingredients needed to allow the Commission and Parliament to work together on defining the new common agricultural, food and environmental policies that we so urgently need.
(RO) Madam President, we need a strong agricultural sector, guaranteed by a common agricultural policy, which will have a sufficient budget, capable of ensuring food security in Europe.
I think that Europe's farmers are entitled to decent incomes, which, along with ensuring food security, provide a basic justification for preserving the CAP. However, greater fairness is needed in the distribution of direct payments, both among Member States and farmers. I hope that the future legislative proposal will provide a solution for getting rid of the unfair disparities. At the same time, I want to thank the Commission for its intention to introduce a simplified funding programme for small farms.
Programmes for young farmers are also just as important. They must be given support in embarking on their farming career, not only as a contribution to rural development, but also to ensure a generational changeover, which is absolutely vital to the medium- and long-term future of European agriculture.
(PL) Madam President, Commissioner, I believe that the Dess report has one very serious flaw. Paragraph 16 blatantly contradicts the fundamental principle of equal conditions for competition on the single market. On the one hand there is a proposal to move away from the historical reference values, and yet on the other hand there is a proposal to sanction huge differences in direct support for farmers from the individual Member States. Some would be given EUR 200-250 per hectare, others EUR 350 or over EUR 400, and we are not just talking about a division into old and new Member States, since farmers from Portugal, Spain, the United Kingdom, Austria, Finland and Sweden would also receive the lower rates. It is high time to introduce equal conditions for competition in the agricultural sector, and any differences - which will be obvious - should result solely from objective criteria.
(IT) Madam President, ladies and gentlemen, everyone is aware of the importance of the common agricultural policy and of the contribution it has made to the development of the EU and to food security.
Environmental challenges and the fight against climate change mean that the post-2013 CAP now has a new role to play, for which I believe we need a stronger and more sustainable CAP equipped with a budget that can meet the objectives to be pursued, with particular attention to the development of quality food products and to the needs of small farmers. Speculation in agricultural commodities and extreme price volatility put food security at risk and require flexible measures. Possible market fluctuations must be tackled with counter-cyclical measures, which should be included in the first pillar and be capable of responding swiftly and automatically.
(PT) Madam President, this report does not address the future challenges mentioned in its title, but more importantly it does not address the serious problems of the present. That is why we have tabled a set of draft amendments that we consider essential for a thorough overhaul of the current common agricultural policy.
I would like to highlight here the ones advocating market regulation measures and intervention mechanisms to guarantee farmers fair prices for their produce, and every country's right to produce. Among other examples, we propose keeping the system of milk production quotas as an essential condition for protecting producers in particularly sensitive countries; we advocate maintaining planting rights in the wine sector and maintaining aid for the distillation of potable alcohol and emergency distillation; and we propose setting up a public agricultural insurance scheme, financed from EU funds, to guarantee a minimum income for farmers in the event of natural disasters. We have tabled proposals for socially and environmentally sustainable agriculture, a vision that is incompatible with shameless declarations of faith in the market and competitiveness, like those made in this report.
Madam President, my party favours withdrawal from the EU altogether, and therefore from the CAP. However, the reality is that we are in it and we have got to make the best of it.
What do we think of the Dess report? Well it is a bit like the legendary curate's egg. Parts of it are good. The idea of making direct payments conditional upon cross-compliance with environmental protection and landscape management is potentially beneficial, but only as long as they are not tied to the semi-religious precepts of climate change and social diversity nonsense.
The report recognises that the agricultural sector must continue to be supported by government price intervention, because quantities produced cannot be predicted or planned precisely and demand for agricultural products is low in price elasticity. That is important to ensure food security and avoid price volatility.
The most important thing from our point of view is that the UK must cease to be a net contributor to the cost of the CAP.
(PT) Madam President, the long process of work that this important report required, including the many compromises reached, have made it a broad-based, well-balanced record of the various interests that the common agricultural policy (CAP) has to address.
This report provides good guidance for legislative proposals, and I congratulate the rapporteur on that. There are, however, a few proposals that worry me, and I will make sure I follow their progress closely. I am referring to the redistribution of aid, which I think should be done strictly within the scope of the first pillar and on the basis of purely objective criteria, so that the aim of redistribution is not subverted by criteria of correctness, which will only tend to maintain the status quo.
We need a fairer CAP with a large enough budget for what is asked of it. I must also mention the need to place the much-abused dairy sector on the CAP political agenda by adopting Amendments 16, 12 and 5.
(PL) Madam President, the aim of the common agricultural policy is to guarantee continuity in the supply of food to Europe's citizens. We must supply safe and high-quality food at affordable prices. This is what consumers expect. We must care for the environment when producing and processing food. We say yes to the common agricultural policy, and no to its nationalisation. We say yes to a large budget, and no to cuts to the common agricultural policy. Direct payments should be paid according to a simple method and on an equal basis, to all farmers in all Member States.
Let us not forget that direct payments account for only part of farmers' income. Market regulations are therefore important. Good prices and market stability guarantee an income for farmers. We must ensure access to public services such as education, health services, transport services, sport and culture for citizens of rural areas. These are measures which should fall under the second pillar and cohesion policy.
Commissioner, let us keep in place a programme which enables us to supply food to Europe's poorest citizens.
(RO) Madam President, food security is one of the challenges of the future. The CAP must respond to this challenge. The new policy must continue with the positive features of the current policy and rectify the errors.
I believe that this is what the Dess report does. Two pillars are being proposed: direct payments and rural development. Historical criteria are to be removed and objective criteria are required. There is no suggestion of an equal direct payment for all Member States. There is to be a fair difference, based on geographical and economic conditions, with a minimum and maximum limit in relation to the European average. The emphasis is on the environmental element, which is also being simplified. A strong rural development component is being retained and a request is being made for the amount of funding in the budget after 2014 to be at least equivalent to the 2013 level.
I am pleased that Parliament's first report drafted after the Commission communication features very many guiding principles in common with the latter document.
(ES) Madam President, the most important message issued by this House today is that it wants a fair common agricultural policy, or in other words a CAP that guarantees a sufficient level of income for all producers, irrespective of their activity and of the place where it is conducted.
To achieve this, we need ambitious policies in the areas of direct payments, market management - including up-to-date intervention prices - and rural development, thus adapting the CAP to the new reality. Indeed, the new CAP must be adapted to the 2020 strategy, but this must not entail cuts of even EUR 1, because there is no surfeit of resources for all the environmental, social and health challenges we intend to take on.
I am particularly satisfied with Commissioner Cioloș's announcement that all possibilities will be explored also within the first pillar to draw young people into agriculture. Sometimes, quite rightly, we focus on improving conditions for current workers, but disregard in public debate what we need to do to bring new workers into agriculture so that our production will be assured and improved, in view of the fact that the countries that have lent most support to young farmers are least exposed to land abandonment. This challenge, which concerns the whole of Europe, is so serious that it should not by any means be left to the arbitrary determination of domestic policy.
(FR) Mr President, a point of order: I would like to highlight the shocking attitude of the Hungarian Presidency, which is probably one of the worst that the EU has seen. The Presidency attended the first debate on the European Council, left at the start of the debate on the common agricultural policy and has just come back in for the debate on economic governance. This is an indication of how much it values European agriculture and European farmers. Yet the CAP makes up 40% of the budget: it should have been worth the Hungarian Presidency's while to stay for the discussion. I wanted to make that point.
(IT) Mr President, ladies and gentlemen, we will vote in favour of this own-initiative report because the CAP is a fundamentally important tool for European agriculture and for the protection of EU producers and products as compared with non-European producers and products.
The main points of the report, which is based on maintaining current funding levels, provide for new and reasonable criteria for allocating funding, since the historical criterion has been abandoned as the parameter for redistributing direct payments. Provision has been made for payments to farms, account has been taken of production output and costs, and payments have been simplified. The report calls for direct payments to be capped and to be restricted to active farmers, precisely so that the recipients are those who actually cultivate the land, not speculators.
Another point that we consider significant relates to rural development and to the harnessing of all natural and human potential through quality agricultural production and the protection of mountain areas. One of the objectives of the new CAP must be to integrate new farmers, particularly young farmers, with targeted budget headings, and to reduce burdens and bureaucracy.
(DE) Mr President, Commissioner, ladies and gentlemen, the Dess report represents a major step towards reform of the common agricultural policy. It is of fundamental importance that we find and deliver an efficient basis for the allocation of agricultural funding. This includes making allocations in the first pillar, in particular, fairer. I think it is high time to give up the historical approach.
We have many discussions on how funds are distributed between the Member States, but we also need to discuss how they are allocated within Member States. There are major imbalances there, too. Less favoured areas, particularly mountain areas and small farms, need to be given special consideration. Where less favoured areas are concerned, Commissioner, 12 months ago this House delivered a report on the redefinition of these, in which we were highly critical. We have heard nothing more about this and I would be very interested to know the Commission's thinking in this respect.
Mr President, after over an hour spent debating the report by Mr Dess, I remain very optimistic, not only about tomorrow's vote and the support for a report which, as I said in my introductory remarks, is very similar to the proposals contained in the Commission communication from the end of last year, but also about our future common agricultural policy.
I would like to repeat what I said in my introduction: I remain committed to the principle of maintaining a balance and complementarity between the two pillars of the common agricultural policy. I also intend to keep a strong second pillar in the future common agricultural policy. Indeed, we have many aspirations for the second pillar: on territorial balance, environmental issues, young farmers, small farms, local markets and rural development. I can promise you that I, together with President Barroso and the Commission, see the second pillar as a priority. It will not be sacrificed in discussions on the future common agricultural policy budget. Let me reassure you on that point - and I speak for President Barroso too.
Nor do I want the question of food, which remains the primary and essential purpose of the common agricultural policy, to be pitted against environmental concerns - and the Commission communication does not pit them against each other, in fact. What we are proposing is balanced support for a range of agricultural practices. This will ensure a balance between the aim of being financially competitive and the desire to maintain and conserve our natural resources' regenerative capacities. In fact, I do not see how agriculture could be competitive in the medium and long term without careful management of natural resources. That is why we want to find a balance within the CAP, rather than pitting food concerns against environmental issues.
Then there is the question of a more targeted common agricultural policy. Mr Ashworth raised this point, although I see that he is no longer here. The Commission is proposing more targeted direct payments. Here again, I consider that the proposals made in Mr Dess's report are very much in line with what the Commission plans to include in its legislative proposals.
We will propose measures that will allow us to deal with crises, be they market crises, health crises or crises related to extreme weather. That is the kind of instruments that we will be proposing. I would also like to thank Parliament for supporting us in this key aim, which will provide reassurance to farmers in the future.
Having made these additional comments, let me conclude by reiterating my confidence about tomorrow's vote and in the quality of the Dess report. I can promise you that in October, when the Commission presents its legislative proposals, you will recognise all the key elements. I would like to thank you once again for this work, which has brought real added value to the legislative package that the Commission will be tabling.
Mr President, Commissioner, ladies and gentlemen, I should like to thank everyone for this intense debate, and also for the support that I have been given here. Commissioner, we are all looking forward to your communication in October and then to good, positive cooperation. European agriculture is a positive factor. It feeds more than 500 million people, farms and looks after more than 170 million hectares of arable land and pasture, it provides many jobs in areas upstream and downstream, is an important buttress of rural areas and is already the most sustainable agricultural sector in the world. I therefore cannot understand why President Barroso has spoken of huge cuts in the second pillar. In so doing he is also jeopardising the EU2020 goals - in other words, his own goals. When 14 million farmers are feeding 500 million people, is it too much to ask that European agricultural policy be used to ensure that the 500 million people also provide properly for the 14 million farmers, so to speak?
Here I should like to emphasise - as has been mentioned a couple of times today already - that there have been departures from my original report on some matters. I have been in the political game too long, and I know exactly why I drafted the report as I did. Had I written the report as it stands today, what would I have had to offer in the compromise negotiations? I allowed enough margin to ensure that everyone could be pacified, and a good result has been achieved today. My report therefore had a substantial buffer.
The result I wanted to achieve was for us to send a signal as Parliament that we are addressing the important aspects that are necessary if European farmers are to have a good future. Once the legislative proposals are on the table, Commissioner, we will then work intensively to achieve a good outcome together. I can already assure you that you are likely to have greater support here in Parliament than some other commissioners would have. We are able to offer you that.
The debate is closed.
The vote will take place on Thursday 23 June 2011.
Written statements (Rule 149)
Agriculture provides security of supply of affordable, quality food; it provides essential protection for the environment and for balanced land use; and it creates jobs, growth and wealth. Giving money to farmers simply on the basis of the amount of land they own cannot be justified.
We have successfully pushed to change subsidies, so that 80% of subsidies no longer benefit just 20% of the largest farmers, and in this way we have helped small farmers. We have paved the way for a common agricultural policy that is fairer to the countries of the European Union and to farmers and different kinds of production; that respects the specific conditions in our regions; that is environmentally friendly; and that promotes employment in rural areas.
With regard to milk quotas, we have to check whether or not it is in fact a good idea to continue to implement a decision made eight years ago, on the basis of forecasts. This point is extremely important for the Azores in view of the fact that the sector plays a strategic role and quotas have been very important to milk producers until now. I must emphasise this, because alternatives to the milk quota scheme have not yet been put forward.
We are all aware of the potential and crucial role the common agricultural policy has in achieving environmental and climate targets, in providing public goods and also in attaining the EU's food security targets. However, it is extremely important that, when we talk about agriculture and the future of the CAP, 'simplification' and 'innovation' are the watchwords. We must focus on those policy measures which do not impose new administrative burdens because we do not want to make our farmers' lives even harder. The common agricultural policy must become fairer and simpler. I believe that we need to find a fair balance between the policy objectives we are proposing and the administrative burden. We need to safeguard farmers' welfare and strengthen local economies. We have to protect the environment and also be concerned about producing high-quality, safe and healthy food. When it comes to agriculture, we must not focus exclusively on technological solutions or on discussions about technological solutions. We also have to take into account consumption patterns, the issue of waste and the complex relationship between the environment, biodiversity and health.
in writing. - Firstly I wish to thank the rapporteur for his excellent work. The final document sends a clear message to the Commission, which is currently in the middle of its internal budget discussion on the next financial programme: namely that Parliament sees the future common agricultural policy as one that is capable of delivering for the European economy in terms of employment and growth. It is a policy that will deal with the challenges of food security; it is a policy that will deliver public goods, protect the environment and enhance biodiversity; and it is a vehicle for tackling climate change.
Reducing European farmers' capacity and hampering their competitiveness and viability with a weak CAP budget would be counterproductive and short-sighted. This is a sector with a wealth of potential for expansion, for growth in the economy, for research and innovation and for tackling climate change. The CAP produces measurable results and a clear return on investment with regard to the delivery of public goods. The CAP post-2014, as outlined in this report, has clear aims and priorities, on which European farmers can and will deliver - but they need the support of a credible budget behind them.
in writing. - (RO) I think that the report drafted by Mr Dess is vital in the context of the global food crisis and current environmental risks. The new version of the common agricultural policy includes values such as consumer protection and regional cohesion. I think that long-term productivity depends, to a large extent, on the sustainable management of natural resources, which is another objective on the agenda. I welcome the initiative promoting more active involvement by farmers in rural development programmes, which will help boost local competitiveness.
Food security is another priority in the new common agricultural policy. Cooperation between Member States is essential, as demonstrated during the E. coli crisis this summer. In order to avoid food price fluctuations, I support the adoption of additional risk-prevention measures available to all EU farmers.
At the same time, I think that it is important for agricultural funds to be distributed fairly. On this point, I should stress, for example, the impact of direct aid on boosting small farms' profitability and competitiveness.
Special payments must also be programmed for areas with natural handicaps which have special needs.
in writing. - As a member of the Committee on the Environment, Public Health and Food Safety and a committed environmental campaigner, I expected a Dess report which would represent a CAP for the carbon era - one based upon environmental incentives, resource management, and a strong investment in the wider environmental issues facing the EU. As such, I am impressed by the degree to which the Dess report has committed to greening CAP; to supporting small- and medium-sized food producers; and to looking towards the future while also addressing the current concerns which face European agriculture. Given that the Commission is broadly in agreement with the Parliament's proposals, I call on this House to make their voice heard in ensuring that the European Council also supports this report's environmental proposals.
in writing. - (RO) The common agricultural policy is faced with a number of challenges calling for the European Union and Member States to make a strategic decision about the future of agriculture. To be able to tackle these challenges effectively, the CAP must operate in an environment of sound economic policies and sustainable public funding which will help the Union achieve its EU 2020 strategy objectives. I think that the European Union also needs to have in the future adequate instruments for tackling the crises affecting the market and food supply, as well as the fluctuations in the prices and market in the agricultural sector. I think that CAP funds need to be shared fairly for the first and second pillars, both among Member States and among farmers within a Member State. This will tangibly reduce the great disparities in how these funds are shared among Member States. The CAP's second pillar is of paramount importance for rural development. I think that particular attention should be focused on motivating and encouraging young farmers. Consequently, I am in favour of introducing in this pillar targeted measures which will be defined by Member States, with the aim of achieving the EU's priority targets so that compensation payments are maintained for the disadvantaged areas in the second pillar.
Agriculture is without a doubt the economic sector in which the European Union has achieved the most. The current debate takes place against the backdrop of the Commission's plans to unveil vital proposals for reform in October.
This House has reached a compromise in the report under discussion. We have retained two strong pillars: the first pillar, direct aid, needs adequate funding that reflects the challenges facing agriculture, which means at least maintaining current financing levels. However, it will also be brought more into line with the second pillar, support for sustainable development. I believe that the greening of the first pillar needs to be judged correctly, so that it does not add to the environmental requirements with which farmers are already seriously burdened. After all, their primary role is to produce food. The report also reaches out to young farmers who, as we know, struggle to get started in the sector.
However, clearly these objectives can only be achieved if the Union's budget is not cut. What is the point of having ambitious aims if we do not have the means to realise them?
We in the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament have worked hard to ensure that the new EU agricultural policy is oriented towards ecological standards. In our view, farmers must be rewarded for providing services to society. That is exactly what they do, and nothing could be rewarded less in the prices currently being achieved at market.
Retaining the two-pillar model guarantees that farmers will continue to receive a fixed amount in the future that they can rely on. These payments are important for long-term planning. By linking the direct payment to an economic variable we can achieve the transition from a Europe of 15 Member States to a Europe of 27 without offending anyone too much.
The report is a good compromise; it is a European compromise. The question now is what the Commission, and particularly President Barroso, will make of it. Cutting the funding for environmental protection in particular suggests narrow-mindedness, and I hope Commissioner Cioloş will be able to talk him out of it.
This report proposes the continuity of the common agricultural policy (CAP), though with some contradictions.
We therefore take a critical stance, and we have put forward alternative proposals that respond effectively both to the need for agricultural production to ensure food sovereignty and food security in every country, and to the problems of family farming and rural development. These proposals all take into account the social importance of the land and of the people who work it, the specific characteristics of each country and social justice in the distribution of grants, both among Member States and among crops and farmers.
That is why we have put forward this set of proposals, in which in particular we clearly and unequivocally advocate the system of production quotas adapted to each Member State according to its food requirements, thus ensuring that farmers in countries such as Portugal are protected.
We want to guarantee every country's right to produce, and we are against liberalisation of the dairy sector and of planting rights in the wine sector. We also want to maintain aid for the distillation of potable alcohol and emergency distillation beyond 2012, and we uphold the 'existence of market regulation instruments and intervention mechanisms to ensure fair prices for production', thus countering the deregulating trend of previous CAP reforms.
Europe will need a strong agriculture even after 2013, because the principal means of guaranteeing European citizens' food security is European agriculture. Food production has to remain the primary aim of agriculture, because the world population continues to grow and is predicted to reach 9 billion by 2045. However, we need a strong common agricultural policy and strong agricultural assistance to achieve this goal. I therefore consider it important that pursuant to the report, the agricultural budget be maintained at least at the same level as in 2013 in the next EU financing period. This March, the Hungarian Presidency adopted presidential conclusions serving the interests of European farmers. The excessive price volatility in the previous period is partly the consequence of wrong decisions taken by the EU, for instance the abolition of maize intervention. Thus, we need an agricultural policy which ensures efficient action against extreme price volatility and speculation. The milk crisis made it clear that measures to restrict production are needed in the milk sector. In Member States where there was a higher-than-average decrease in sugar production as a result of the sugar reform, production must be allowed to increase.
in writing. - It is imperative that the CAP is adequately equipped to rise to the challenges it will have to face in the future. The CAP cannot be monolithic; it should be implemented with flexibility and within the current economic and political context. A regulatory policy-based framework should be developed with long-term goals in mind. This would afford small farmers greater stability and would enable them to draw up investment plans over a broader time horizon without concern for the disruption that could be caused by short-term quick-fix policies and give them the support they need to safeguard their business. The agriculture sector's susceptibility to market instability and price volatility must be addressed and the CAP should guarantee a safety-mechanism and provision for effective risk prevention, which would give farmers a measure of income security in these economically trying times and serve to provide foresight of how global price volatility will affect developing countries. The global climatic challenges, the strain posed by demographic changes on food security, as well as the economic recession, should lead to the intensification of efforts to ensure sustainable growth, encourage and protect jobs. Dedicated innovation and research will support Europe's transition to becoming more environmentally and economically sustainable.
in writing. - (FI) This report was a victory for the advocates of Finnish and European agriculture. Owing to our northern location, we in Finland are at a considerable natural disadvantage when it comes to growing crops, and so it is important that there are no changes to the amount of aid that we receive. Parliament's position is a strong message for the Commission, which is drafting its proposal for the reform of the common agricultural policy. Restrictions on current levels of national aid cannot be acceptable after this.
Food security is and will remain the main challenge facing EU agriculture. It is not the only one, as is also highlighted in the OECD-FAO report 'Agricultural Outlook 2011-2020'.
I think that we must focus particular attention on the demographic challenges affecting the countryside in particular. If we fail to handle the demographic changes and make rural areas more attractive to young farmers, we run the risk, within a certain period of time, of this situation becoming a real obstacle preventing stable, high-quality agricultural production. With this in mind, we need to offer young people new, attractive measures, consistent financial support and increased access to innovative services and infrastructures.
In addition to all these measures, there is also a need for better coordination between the financial support allocated to rural development and the other regional policies and for the maintenance of CAP funding at a level ensuring that all the proposed tasks can be achieved. This will enable us to facilitate more active economic, social and cultural involvement from young people in European Union agriculture.
Unfortunately the bold and innovative aims initially proposed by the rapporteur have not survived our discussions. In some cases they have been forced to give way to wishy-washy, colourless and insipid compromises.
I can live with that, particularly when it comes to a fairer distribution of direct payments in Europe to guarantee the smooth operation of the internal market.
However, I do regret our lack of courage on across-the-board greening of the common agricultural policy. Our farmers want to produce healthy food efficiently in order to provide food security for Europe's 500 million citizens.
Eleven Member States, including Luxembourg, have signed a joint letter to Commissioner Cioloş expressing their opposition to the end of the system of planting rights for vineyards in 2015.
I am glad that the European Parliament has endorsed that proposal in Mr Dess's report. We do need to be careful however: our farmers must not end up working as underpaid landscape gardeners, leaving us dependent on imports of food and agricultural commodities from third countries, products subject to far less stringent requirements than those imposed on our farmers.
I fully support this position. We expect to see it included in the Commissioner's legislative proposals.
The European Parliament must stand up for a strong, fair and well-financed CAP. It is time for us to ensure that direct payments are distributed fairly among Member States, regions and sectors. We need to show European citizens that genuine European solidarity exists and not just pay lip service to it. Mr Dess's report marks a very small step, but it is in the right direction. I also welcome the measures proposed for maintaining territorial balance in the EU. I am pleased that support is expressed in the report for young people in the agricultural sector because we must combat depopulation of rural areas. It is important that we maintain support for disadvantaged regions and the opportunity for production-related payments in the regions where there is no alternative to a particular production type. I am pleased to note that my request for greater flexibility within the second pillar was also heeded. The situation in agricultural sectors differs in the various Member States. Greater freedom in defining countries' priorities will offer genuine opportunities for agricultural regions to develop. However, it is important for us to take care that the proposed measures do not introduce further red tape for agricultural producers. Let us send a strong signal to the European Commission and Europe's agricultural producers, showing our support for a fairer, simpler and more flexible CAP.
in writing. - (DE) A healthy farming sector - and I am not talking here about agro-industrial factories, but rather about small-scale family farms - provides a guarantee of the continued existence of rural culture, nature and our cultural landscape, as well as being essential to securing the supply of food for our population. Just how important the latter is has been made clear to us once again by the recent enterohaemorrhagic E. coli (EHEC) crisis. Consumers make great demands of organic produce. They expect organic produce to provide ecological balance, which in reality is often more than questionable. Rather than having an especially positive impact on sustainability, the prudent use of resources, CO2 savings and the protection of livestock, organic produce is often transported right across Europe. The EU needs to act here - and I speak as a representative of Austria, the leading country in organic farming. Greater importance must be attached to regional provision and seasonal availability, as well as strict labelling of the origin of foods. Services provided by agriculture must therefore be recompensed by fair product prices. Let us not use the common agricultural policy to promote agro-industry; let us promote our farmers instead.
in writing. - (FI) The reform of the EU's common agricultural policy is one of this Parliament's most important tasks. The report by Mr Dess is a good basis for continuing the reform. We need a broader debate, however, to achieve the objective of environmentally friendly, resource-effective and diverse agriculture. The answer to the global problems of agriculture will not be found by increasing production in Europe, but is part of a broader equation, in which economic, social and environmental issues are taken into account. Instead of a narrow-minded agricultural policy, we need a food policy that considers the whole food production chain, from start to finish. That is the best way that we can respond to the serious, all-encompassing challenges faced by agriculture in its present form in the 2000s.
I am delighted to learn that the new common agricultural policy will end the period of discrimination against farmers in certain Member States, including my own. I would like to thank the rapporteur for his work, which is clearly the work of an author who understands the issues involved. I am all the more alarmed by the attempt to establish new discriminatory conditions. The capping of direct payments is a new form of discrimination against Member States in which, for historical reasons, most of the agricultural undertakings manage larger areas of land. These agricultural undertakings comply with the same rules and provide the same services as small undertakings in other countries, and they fulfil the conditions for direct payments equally well. The discrimination against large undertakings resulting from capping may put jobs in rural areas at risk, and stifle innovative potential. If we want to talk credibly about a single market, can we really countenance discrimination against certain Member States in the form of differences in payments per hectare or capping?
Farmers from the 12 new Member States have now reached the end of a difficult 10-year period, which they agreed to on the understanding that it was a transitional period which would not be extended. Let us not prolong these inequalities contrary to the spirit of the EU accession negotiations, and let us not damage the credibility of the EU in the eyes of some of its citizens. We are gambling with the future of the EU itself. I would therefore like to call on all fellow Members to support Amendments 10 and 11, which reject the capping of payments.
A fundamental requirement for fair competition on the internal market is the establishment of fair and transparent conditions for all farmers throughout the EU. The report on the future of the common agricultural policy (CAP) is heading in this direction. Many of the negotiated compromises should be welcomed unequivocally, for example the simplification of administrative procedures in various areas of the CAP, or the continuation of full funding for direct payments in the EU budget and the refusal to renationalise these. However, I regard the issue of European farmers getting preferential treatment or being put at a disadvantage on the basis of additional criteria, for example the size of holdings, as problematic in view of the historically determined nature of the situation in the individual Member States.
I wish to express my satisfaction with this first text on the future of the CAP. Even at this early stage, it aims to send the Commission what is a positive message for our farmers, pending receipt of the legislative text. Indeed, I consider that many paragraphs contain information that I and some of my colleagues sought to include. I refer to the important statements that promote our southern agriculture. For example, direct aid will no longer simply be based on a premium per hectare, but the size of the farm, employment arrangements, labour productivity and legal form will also be taken into consideration at long last. I am also very pleased that these payments will only be awarded to farmers who are truly active in the sector, so that the aid goes to those who genuinely need it and who use it to benefit agriculture. Provision has also been made to distribute aid more evenly, bearing in mind that, for historical reasons, farms in the European Union have very diverse structures. I fully support the paragraph calling for the new CAP to be equipped with the instruments necessary to limit price volatility. I will conclude by mentioning the most common form of agricultural production in my region, olive oil production, and the measure that we are awaiting from the Commission: an updated private storage system and the introduction of private storage.
With food security being a key factor in globalisation nowadays, we need to maintain our capacity for being self-sufficient. This means maintaining an ambitious common agricultural policy that can satisfy our most basic long-term need: food. The CAP does, however, need to be tweaked to make it fairer. European citizens would not understand if the bulk of assistance were to go to large agricultural operators: small farmers too must be able to make a living from what they produce, work in decent conditions and be paid fairly. When allocating aid, we must also give more thought to natural constraints, such as global warming, mountain areas and scarce water supplies. The current drought demonstrates that the CAP urgently needs to include practical resources that will allow our farmers to deal with water shortages. I would therefore appeal for a subtle shift in the CAP to make it more relevant and able to guarantee our food self-sufficiency, the vitality of our agricultural sector and the preservation of our rural areas.